Citation Nr: 1301131	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability rating for service-connected coronary artery disease status post angioplasty with two stents, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the August 2007 decision, the RO denied entitlement to a total disability rating due to individual unemployability (TDIU).  In the October 2007 decision, the RO reduced from 60 percent disabling to 30 percent disabling the rating for coronary artery disease status post angioplasty with two stents, that reduction effective January 1, 2008.  

In a statement received at the Board in November 2012, the Veteran commented on his pending appeal of the evaluation assigned for his coronary artery disease.  With that statement he submitted private treatment records of a cardiac catheterization performed in October 2012.  In a November 2012 Appellant's Brief, his representative presented argument that is best understood as a request for a higher disability rating for his coronary artery disease status post angioplasty with two stents, based on evidence from March 2009.  

The rating reduction issue currently before the Board has to do with the severity of that disability during a period of time substantially earlier than the evidence that was recently submitted.  Whether his coronary artery disease status post angioplasty with two stents has worsened since that earlier time frame is a separate issue that has not yet been adjudicated by the RO.  As there has been no decision by the RO as to that particular issue, to the extent that it is separate from the issue of entitlement to TDIU, the Board does not have jurisdiction over it and it is therefore referred to the RO to address in the first instance.  

As the issue of entitlement to TDIU involves only the effect of the Veteran's service-connected disabilities on his ability to work, in this case, the Board may and has addressed that issue separately.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (explaining in footnotes 6 and 7 that, essentially, whether a TDIU issue and a claim for an increased rating for a specific disability are inextricably intertwined depends on the facts of the particular case).  

In a statement received at the Board in May 2012, the Veteran commented on the severity of his service-connected hearing loss, now rated as non-compensable, and his service-connected diabetes mellitus, now rated as 20 percent disabling.  He stated that he recently underwent an audiology evaluation at the VA Medical Center (VAMC) in Cleveland Ohio and expressed his belief that the severity of his hearing loss was relevant to his claim of entitlement to TDIU.  He also stated that he receives private treatment for his diabetes mellitus and that he has complications of his diabetes, including vision problems.  This statement is best viewed as including claims of entitlement to an increased rating and/or additional ratings for his diabetes mellitus and for a compensable rating for his hearing loss.  

The RO has not issued a decision as to the severity of either his hearing loss or his diabetes mellitus and its claimed complications since he submitted his claims in May 2012.  As there has been no adjudication of these issues by the RO, to the extent that they are separate from the issue of entitlement to TDIU, the Board does not have jurisdiction to address them and they are therefore referred to the RO to address in the first instance.  Id.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

In the October 2007 rating decision, the RO reduced the rating for the Veteran's service-connected coronary artery disease status post angioplasty with two stents, without observance of applicable regulation; the rating reduction is therefore void ab initio.  



CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for coronary artery disease status post angioplasty with two stents have been met, effective January 1, 2008.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(e), 38 C.F.R. §§ . 3.105(e), 3.344 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

Inasmuch as this issue involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings if such reductions result in a reduction in the compensation paid to the Veteran.  Here, service connection has been established for disabilities in addition to coronary artery disease status post angioplasty with two stents.  Prior to the reduction, the combined evaluation, the evaluation upon which the amount of compensation depends, was 70 percent and the reduction resulted in a combined evaluation of 50 percent.  A VA Form 8947 Compensation and Pension Award, dated in November 2007, is associated with the claims file and shows that the amount of compensation paid to the Veteran was reduced following the reduction of the rating assigned for coronary artery disease status post angioplasty with two stents.  Therefore, the procedural requirement of 38 C.F.R. § 3.105(e)-(i) are applicable.  


When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions of the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

The rating reduction in question has been found to be improper because the RO reduced the rating without observance of applicable regulations regarding ratings that have been in place for more than five years.  Restoration of the 60 percent rating is found to be warranted.  Thus, as the rating is restored from the date that it was reduced, any error VA may have made with regard to the procedural requirements of 38 C.F.R. § 3.105(e) cannot have resulted in prejudice to the Veteran.   No further discussion as to those requirements is necessary.  

As to rating reductions, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

There are more stringent evidentiary requirements for reducing ratings that have been at the same level for more than 5 years.  38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Service connection was established for coronary artery disease status post angioplasty with two stents in a July 2002 rating decision and a 60 percent rating was assigned effective in July 2001.  The reduction was effective January 1, 2008.  Hence, the rating was at the 60 percent level for more than 5 years.  

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement, notably arteriosclerotic heart disease, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, in Shafrath, the Court found the reduction in that case void ab initio because the reduction was made without observance of 38 C.F.R. § 3.344(a), among other regulations.  Id.  

In the instant case, all relevant documents tend to show that the RO reduced the disability rating assigned to the Veteran coronary artery disease (arteriosclerotic heart disease) without taking 38 C.F.R. § 3.344(a) into consideration.  The Board has reviewed the April 2007 rating decision proposing the reduction, the May 2007 notice letter regarding that proposed reduction, the October 2007 decision reducing the rating, the November 2007 notice letter regarding the reduction, and the June 2009 Statement of the Case (SOC).  None of these documents refer to 38 C.F.R. § 3.344(a) or include language indicating that the RO considered 38 C.F.R. § 3.344(a).  The June 2009 SOC states that because there was evidence of improvement of the Veteran's cardiac status, the rating was reduced.  Both the SOC and the October 2007 rating decision state that the Veteran's treatment records document an improved status which was confirmed VA examination findings.  

None of these documents refer to sustained improvement, or whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  The Board cannot glean from any of these documents that the RO considered whether the improvement would be maintained under the ordinary conditions of life.  The SOC includes the full text of several regulations but does not include the text of, or even list, 38 C.F.R. § 3.344.  None of these documents refer to the length of time that the 60 percent rating had been in place, or mention the date that the rating was assigned.  From these documents, the Board concludes that the rating reduction was made without observance of the protections in place for ratings that have been in effect for more than 5 years, as specified in 38 C.F.R. § 3.344(a).  

Clear from the cases discussed above, when the RO reduces a rating without observance of the law, its action was without authority and the reduction is void ab initio.  Therefore the appeal as to this issue must be granted and the 60 percent rating for coronary artery disease status post angioplasty with two stents restored, effective January 1, 2008.  


ORDER

Entitlement to restoration of the 60 percent disability rating for coronary artery disease status post angioplasty with two stents is granted, effective January 1, 2008.  


REMAND

In his September 2006 claim for TDIU, the Veteran asserted that his service-connected disabilities, as they existed at that time, would prevent him from working.  In an October 2007 letter, "J.B.," M.D. stated that the Veteran's diabetes and coronary artery disease result in significant employment restrictions as these disabilities limit his outdoor exposure and his ability to lift and carry objects.  

TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  Given the Board's decision regarding restoration of the rating for coronary artery disease status post angioplasty with two stents, the percentage requirements are met for all periods of time pertinent to his TDIU claim.  

The key question is whether the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of service-connected disabilities.  VA's duty to assist a claimant in substantiating a claim includes providing a medical examination and obtaining a medical opinion when such are necessary to determine if the benefit sought is warranted.  See 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c).  Here, there is insufficient medical evidence of record for the Board to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Therefore a remand is necessary to provide the Veteran with an examination and obtain a medical opinion.  

Further, the Board observes that the Veteran receives treatment through the Cleveland VA Medical Center (VAMC).  The most recent treatment records contained in the claims file from this facility are dated in April 2009.  While on remand, any outstanding treatment records from the VAMC should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Cleveland VAMC and associated community based outpatient clinics and associate them with the claims file.  Any negative search result should be noted in the record.  

2.  Following the development set forth above, the Veteran should undergo an appropriate VA examination to determine whether he is unemployable solely due to his service-connected disabilities.  

The claims file should be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities alone (such disabilities acting either separately or in concert with each other) are of such severity to render him unable to secure and follow a substantially gainful occupation.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  A clear rationale for the opinion is necessary and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The rationale should include a discussion of his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question

3.  Upon completion of the above, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


